        Case: 1:19-cv-01786 Document #: 1 Filed: 03/13/19 Page 1 of 2 PageID #:1



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                                Plaintiff        )
                        v.                       )    No.
                                                 )
RANDY WEBER A/K/A RANDY N                        )    Judge
WEBER,                                           )
                                                 )
                               Defendant.        )

                                            COMPLAINT

        The United States of America, by John R Lausch, Jr., United States Attorney for the

Northern District of Illinois, brings this action against the defendant, Randy Weber A/K/A

Randy N Weber, and for its cause of action states:

                                             COUNT I

        1.      This Court has jurisdiction over this matter pursuant 28 U.S.C. § 1345.

        2.      The defendant, Randy Weber A/K/A Randy N Weber, resides within the

jurisdiction of the court.

        3.      Pursuant to the provisions of Title IV-B of the Higher Education Act of 1965, as

amended, 20 U.S.C. §§ 1071 – 1087-2, and regulations promulgated thereunder 34 C.F.R. Part

682, the defendant executed promissory notes as more fully set forth in the Certificate of

Indebtedness attached hereto as Exhibits “A” and “B”, respectively.

        4.      All due credits and set-offs have been applied to the debt and there remains due

and owing the principal sum of $3,203.72 plus $969.80 interest through February 14, 2018,

with interest continuing to accrue at the contract rate, which debt, despite demand, has not been

paid.
      Case: 1:19-cv-01786 Document #: 1 Filed: 03/13/19 Page 2 of 2 PageID #:2



       WHEREFORE, the United States demands judgment against the defendant as follows:

       a.     in the amount of $4,173.52 ($3,203.72 principal and $969.80 interest accrued

through February 14, 2018);

       b.     interest to continue to accrue at the contract rate until the date of Judgment;

       c.     costs of suit as authorized by 28 U.S.C. §2412(a)(2); and

       d      for such other proper relief as this court may deem just.

                                             Respectfully submitted,

                                             JOHN R LAUSCH, Jr.
                                             United States Attorney

                                      By:    s/Ashley K. Rasmussen
                                             ASHLEY K. RASMUSSEN
                                             Potestivo & Associates, P.C.
                                             Attorneys for Plaintiff
                                             223 W. Jackson Blvd., Suite 610
                                             Chicago, Illinois 60606
                                             arasmussen@potestivolaw.com.
                                             312-263-0003
Case: 1:19-cv-01786 Document #: 1-1 Filed: 03/13/19 Page 1 of 2 PageID #:3




                                     
                                     
                           Exhibit B 
Case: 1:19-cv-01786 Document #: 1-1 Filed: 03/13/19 Page 2 of 2 PageID #:4
Case: 1:19-cv-01786 Document #: 1-2 Filed: 03/13/19 Page 1 of 2 PageID #:5




                                     
                                     
                           Exhibit B 
Case: 1:19-cv-01786 Document #: 1-2 Filed: 03/13/19 Page 2 of 2 PageID #:6
